Judgment, Supreme Court, New York County, entered on March 30, 1972, restraining appellant from displaying its corporate name without the phrase “ not a governmental agency ”, unanimously reversed, on the law and the facts, the injunction vacated and the proceeding dismissed, on the ground that the record fails to show sufficient proof necessary to establish repeated fraudulent or illegal acts in the conduct of appellant’s business. Appellant shall recover of petitioner-respondent $60 costs and disbursements of this appeal. Concur—Stevens, P. J., McGivern, Nunez, Murphy and McNally, JJ.